Citation Nr: 0422924	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1957, and from May 1970 to June 1970.  He died in April 
1996.  His widow is the appellant.

This case is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In January 2003, the 
Board denied the claim.  In April 2003, the United States 
Court of Appeals for Veterans Claims (Court) granted a motion 
by the VA Secretary to vacate the Board's 2003 decision and 
to remand the case.

In November 2003, pursuant to the remand by the Court, the 
Board remanded the matter for the requested action.  That 
action has been completed, and the case is again before the 
Board for further review.

In its January 2003 decision, the Board noted an additional 
issue of eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance (DEA) in a statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs), but indicated that the appellant had not claimed 
such benefits.  The December 2001 VA Form 9, however, had 
indicated that the appellant was appealing all the issues 
listed in the SOC.  In addition, in a January 2003 document 
following the Board's January 2003 decision, the appellant 
indicates that she did apply for Chapter 35 benefits.  
Consequently, this decision will include the issue of 
entitlement to DEA benefits.


FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected disabilities.

2.  The immediate cause of the veteran's death many years 
after service was cardiovascular collapse, due to or as a 
consequence of bilateral pneumonia, due to or a consequence 
of chronic obstructive pulmonary disease (COPD); nicotinism 
reportedly was a contributory cause of death.

3.  The veteran's fatal conditions began years after service, 
and were not caused by any incident of service.

4.  The statutory criteria for eligibility for DEA are not 
met.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2003).

2.  The appellant is not entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code. 38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 
C.F.R. §§ 3.159, 3.807, 21.3020, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Navy 
from September 1953 to March 1957, and in the United States 
Army from May 1970 to June 1970.  It appears that he also 
reenlisted in the Navy in 1957 and had additional service 
until 1959, but he received a bad conduct discharge.

His service medical records have been obtained.  In January 
1954, he was hospitalized because of generalized myalgia and 
swelling of the ankles and right knee; he denied recent upper 
respiratory infection, but he had a sore throat.  On 
examination, he had a reddened pharynx, without exudates, as 
well as tenderness and redness involving the cervical 
vertebrae, right ulna, and right knee.  His heart sounded 
well and of fine quality; an initial EKG was within normal 
limits.  He was treated with antibiotics, which produced 
generalized urticaria, Penicillin reaction.  The diagnosis 
was rheumatic fever (without heart involvement).  In February 
1954, he was treated for a sore throat and cough; records 
also show complaints of continuous coughing.  The diagnosis 
was acute bronchitis with five days' duration of symptoms.  
There are other references to occasional colds.  In January 
and February 1957, he was treated for pyelitis (organism 
unknown) and a pilonidal cyst, which rapidly improved with 
treatment.  On a March 1957 examination in connection with 
release from his first period of active duty, the heart, 
vascular system, and lungs were normal. 

In July 1957, he was treated for an additional pilonidal 
cyst.  Later records from July 1959 refer to right leg 
cellulitis, which had almost cleared with several days of 
treatment, and to headaches and a cold sore in the mouth.  He 
also had lymphadenitis.  In September 1959, he reported chest 
pains, but a physical examination was negative.  

In 1966 or 1968, the veteran sustained injuries to the spine 
and to the left knee when he was accidentally hit by a 
camper.  He underwent surgery on the left knee in May 1969, 
and he sustained residual stasis ulcers of the left leg.  

In November 1969, he was hospitalized at a VA facility in 
Miami, Florida for a suspected right ureteral calculus.

Medical records from the veteran's second period of active 
duty show no pertinent defect.  On his June 1970 separation 
examination, the heart, vascular system, and lungs were 
normal.  On an accompanying medical history report, he denied 
having asthma, shortness of breath, chest pain, chronic or 
frequent colds, heart symptoms, or blood pressure 
abnormalities.  

In September 1971, the veteran was treated by the VA for 
chest pains that were worse with deep breathing and left arm 
movement.  X-rays were within normal limits except for a 
probable old rib fracture.  It was also noted that an EKG was 
within normal limits.  The diagnosis was chest pain of 
musculoskeletal etiology.  

On December 1971 hospitalization for a knee problem, a 
routine chest X-ray and EKG were normal. 

At a Board hearing in April 1974, the veteran testified that 
he hit his knee on a ladder in service and that he was then 
found to have rheumatic fever.  

The cardiovascular system and lungs, including chest X-ray, 
were normal on an October 1974 general VA examination.

In October and November 1974, the veteran was hospitalized at 
a VA facility in Tuskegee, Alabama, with diagnosis of anxiety 
neurosis with depression and other orthopedic diagnoses.  

The Board denied claims for service connection for a 
bilateral knee disability and a psychiatric disorder in 
February 1975.  

The veteran was hospitalized at a VA facility in Gainesville, 
Florida for dentition problems; at that time, he also had a 
history of bullous emphysema that had been diagnosed in 
January 1977.

The veteran filed a claim with the VA in January 1977 for 
service connection for emphysema; he alleged that he 
developed emphysema during basic training.  In February 1977, 
the Atlanta, Georgia, RO denied the claim.


Medical records from January 1979 show the veteran being seen 
with complaints of chest pains radiating into his left arm.  
He was hospitalized with an admission diagnosis of bullous 
emphysema of the left upper lobe.  He underwent a partial 
left upper lobectomy and flexible fiberoptic bronchoscopy, 
and was noted as being improved at discharge.  

The veteran was privately hospitalized in April and May 1979 
for low back problems.  Treatment records also mention that 
he had been hospitalized almost yearly from 1966 to 1975, 
mostly for low back problems but sometimes for lower 
respiratory tract infections.  An April 1979 EKG was within 
normal limits.  

A July 1979 Social Security Administration decision notes 
various ailments, with lung problems treated in late 1978 and 
thereafter.  

Other medical records from 1979, including VA hospitalization 
records from September and October 1979, note COPD and status 
post thoracotomy for emphysematous blebs; it was noted that 
the veteran was a heavy cigarette smoker.  

The veteran underwent an aortifemoral bypass in January 1981 
at a private hospital.  Diagnoses included Leriche syndrome 
(aortoiliac occlusive disease), COPD, coronary artery 
disease, benign prostatic hypertrophy, and status post 
resection of bladder tumor.

In August 1982, the veteran was hospitalized with complaints 
of shortness of breath with right-sided chest pain and 
anxiety.  It was noted that he smoked a pack of cigarettes 
each day and had done so for the previous 30 years; he 
reported doing well until 1979.  He underwent a right and 
left heart catheterization, a coronary arteriogram, and a 
bronchoscopy; the catheterization revealed significant single 
vessel coronary disease with probably inducible myocardial 
ischemia.  His diagnoses included bronchitis, bullous 
emphysema, COPD, tobacco abuse, coronary artery disease, and 
mild angina.


The veteran was privately hospitalized in August 1983 due to 
persistent chest pain and dyspnea with effort.  The 
impression was bullous emphysema with air trapping in the 
right upper lobe; residual coronary artery disease needed to 
be ruled out.  Treatment records also show COPD.  A 
cardiologist concluded that the complained-of pain was not 
coronary or cardiac in origin.  The veteran underwent a 
partial resection of the right upper lobe to remove bullae 
that were intermittently inflamed and causing chest wall 
pain.  A pathology report found peripheral emphysema with 
large bullae, fibrosis, focal areas of calcification and 
chronic inflammation in lung tissue.

Medical treatment records from 1990 to 1994 show treatment on 
several occasions for cardiovascular difficulties.  In 
December 1990, he complained of daily chest pain radiating to 
his left shoulder and left neck; he also described dyspnea on 
exertion when walking more than a block.  He underwent 
cardiac catheterization and an arteriogram. The diagnosis was 
acute COPD exacerbation, normal coronary arteries with no 
evidence of coronary artery disease, and peripheral vascular 
disease of a significant degree.  Other medical records from 
December 1990 show Leriche's syndrome, severe COPD, and 
severe bullous emphysema, as well as "horrible" pulmonary 
functioning.  A chest X-ray again found COPD, but without 
evidence of acute cardiopulmonary process.    

The veteran underwent extensive pulmonary physical therapy 
and an aortobifemoral bypass in January 1991.  In March 1991 
he was seen with complaints of increasing dyspnea, a non-
productive cough, and wheezing for approximately one week 
following an upper respiratory infection.  He was described 
as a "chronic heavy smoker."  The impressions were 
exacerbation of COPD secondary to acute bronchitis, and 
bullous emphysema.  

In March 1994, the veteran presented with a deteriorating 
respiratory condition; he continued to have a "heavy smoking 
habit."  He had chest pains, shortness of breath, wheezing, 
coughing, and dyspnea.  He was hospitalized; the impression 
was bullous emphysema and persistent bronchospasm with poor 
exercise tolerance.  His occupational history included "many 
years of employment in shipyards and also working as a 
sandblaster."  

On a May 1994 X-ray report, a private doctor, Ray Harron, 
M.D., checked a box on a form indicating "Consistent with 
asbestosis." 

In August 1994, the veteran was re-hospitalized for 
respiratory symptoms.  Diagnoses included exacerbation of 
COPD, a left upper lobe chest mass, and bronchitis.  In 
consultation records, he was described as "a very heavy 
cigarette smoker for many decades."  He was also described 
as a "chronic smoker with advanced emphysema."   

In September 1994, he was re-hospitalized at a private 
hospital with a COPD/emphysema exacerbation.  He had rapidly 
progressing COPD and a left upper lobe nodule.  He also had 
possible chronic myelogenous leukemia.  He had continuing 
difficulty with COPD/emphysema symptoms in October 1994, with 
a decrease in the size of the left upper lobe nodule.  He had 
a history of cigarette abuse.  It was noted that he was 
"retired from metal fitting, with a history of asbestos 
exposure," along with a history of cigarette abuse.  Further 
evaluation (including bone marrow review) also indicated that 
he did not have chronic myelocytic leukemia, but that he had 
an intermittent leukemoid type reaction that may be 
stimulated most commonly by infection or stress.

The veteran was re-hospitalized in April 1996, with 
complaints of shortness of breath, severe right chest wall 
pain, nausea, vomiting, and diarrhea.  It was indicated that 
he smoked five cigarettes per day and, and he reportedly had 
smoked a pack a day for 40 years.  He had recently had 
pneumonia.  Impressions were acute viral gastroenteritis with 
dehydration, COPD with possible underlying acute 
exacerbation, pleurisy, chronic myelogenous leukemia, history 
of coronary artery disease, and severe large vessel and 
peripheral vascular disease.  There were references to 
multiple past operations for cardiovascular and lung 
disorders, including angioplasties, aortofemoral bypass 
grafting, carotid endarterectomy, and for emphysematous 
blebs.

The veteran died in April 1996.  According to the death 
certificate, the immediate cause of his death was 
cardiovascular collapse, due to (or as a consequence of) 
bilateral pneumonia, due to (or as a consequence of) severe 
COPD, the underlying cause of death.  Nicotinism was a 
significant condition contributing to death, but not 
resulting in the underlying cause.

During the veteran's lifetime, service connection was not 
established for any disability.  He was in receipt of a 
permanent and total disability rating for purposes of a non-
service-connected VA pension, based on a low back disability 
and COPD with resection of the left lung.  

The appellant filed her claim for service connection for the 
cause of the veteran's death in January 1997.  She and her 
representative contend that the veteran's death should be 
service-connected based on various theories, including 
tobacco use, asbestos exposure, emphysema, and heart problems 
from rheumatic fever; they also contend that disease 
associated with rheumatic fever caused the veteran's health 
to deteriorate steadily as well as chronic myelogenic 
leukemia.  In essence, she contends that the veteran suffered 
disability in service that affected his vital organs and thus 
led to his eventual demise.  She also suggests a relationship 
between psychiatric conditions, including anxiety and post-
traumatic stress disorder, and the veteran's death.  In some 
correspondence, the appellant refers to various in-service 
complaints in support of her claim, including such varied 
conditions as headaches, boils, pilonidal cysts, head wound 
injury, scalp infestation, malaise, bronchitis, myalgia, and 
bilateral knee injuries, among others.  

In October 1998, the appellant submitted copies of treatment 
records from several private medical providers, which the RO 
had indicated could not be obtained.  In October and November 
1998, VA medical facilities in Florida, Alabama, and North 
Carolina replied to a request by the RO for information that 
they either had not treated the veteran or had no records of 
treatment.

In August 2000, the appellant informed the Denver, Colorado, 
RO by phone that the veteran had worked as a pipefitter at a 
steel mill after his active service.

The appellant has also sent excerpts of medical articles that 
discuss rheumatic fever.  One excerpt noted that 40 to 60 
percent of people with a first attack of rheumatic fever have 
heart inflammation, with valve involvement.  

In March 2004, the RO sent the appellant a letter describing 
what evidence had already been obtained, what types of 
evidence were still needed in support of her claim, and the 
respective responsibilities of the VA and the appellant in 
submitting any additional evidence.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the SOC, and the SSOCs, the VA has informed the appellant of 
the evidence necessary to substantiate her claim.  She has 
been informed of her and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  The Board notes that all relevant 
private medical records have been obtained, including those 
that were personally obtained by the appellant; in addition, 
while some requests for older VA medical records were not 
successfully satisfied in connection with this appeal, the 
veteran's claims folder includes all of the referenced VA 
medical records over the years.  It does not appear that 
there is any additional, relevant medical treatment evidence 
that should be obtained.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  After reviewing the 
record, the Board finds that these duties have been met in 
this case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
(2003) apply to cases pending before VA on November 9, 2000, 
even if the initial agency of original jurisdiction (AOJ) 
decision was issued before that date; and (2) that a claimant 
must be given notice in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) before an initial unfavorable AOJ 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In this case, service connection for the cause of the 
veteran's death has been denied in a series of rating 
decisions, including in November 2000, shortly after the date 
of the VCAA's enactment.  In Pelegrini, the Court 
specifically stated that there was no nullification of the 
RO's decision when Section 5103 notice was not given prior to 
the initial RO decision.  The Court recognized that where 
Section 5103 notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice; instead, the appellant had the right to content-
complying notice and proper subsequent VA process.  Id. At 
120.  In this case, the appellant has been provided with 
content-complying notice and proper subsequent VA process.  
Lack of such notice prior to the RO's initial decision in 
this case has been cured by the subsequent thorough notices 
of all matters required by the VCAA and its regulatory 
progeny.  See, e.g., Letter from RO to appellant, dated March 
25, 2004.  There can be no harm to the appellant, as the VA 
has made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the claimant's possession.  

In December 1998, the RO informed the appellant of the types 
of evidence needed to substantiate her claim; the RO also 
notified her of the steps necessary to obtain identified 
evidence.  The RO notified the appellant in February 1999 of 
its efforts to obtain specified medical evidence; it also 
informed her that she had the ultimate responsibility for 
submitting private medical records.  The RO also sent the 
appellant a letter in March 2004 that specified what evidence 
and information the VA had already received, what evidence 
and information was still needed, what portions of the needed 
evidence and information would be obtained by the VA, and 
which portions should be obtained by the appellant to 
substantiate her claim.  

The RO also sent the appellant SOCs in August 2000 (dated in 
June 2000) and November 2001; and SSOCs in May 2002 (dated in 
April 2002), June 2002, and May 2004.  These documents 
discussed the evidence considered and the pertinent laws and 
regulations, including the specific provisions of the VCAA, 
as well as the reasons for the RO's decision.

Therefore, the Board concludes that the requirements of the 
VCAA, the implementing regulations, and the Court's caselaw 
have been satisfied.  The above reasons and bases should also 
comply with the Court's April 2003 remand order.

The Board now turns to the merits of the appellant's claims.  

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  
Service connection may be rebuttably presumed for certain 
chronic diseases (such as organic heart disease, 
arteriosclerosis, and bronchiectasis) which are manifest to a 
compensable degree following a period of active service of 90 
days or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran served on active duty from 1953 to 1957, and also 
served for a brief period of time in 1970.  He appears to 
have had additional service from 1957 to 1959, from which he 
was released with a bad conduct discharge.  The Board has 
obtained service medical records from all of these periods.  

According to the 1996 death certificate, the immediate cause 
of the veteran's death was cardiovascular collapse, due to or 
as a consequence of bilateral pneumonia, due to or a 
consequence of COPD (the underlying cause of death).  
Nicotinism was a significant condition contributing to the 
veteran's death.  Medical evidence of record shows that the 
veteran was a heavy smoker for several decades preceding his 
death in 1996; the veteran's emphysema and COPD have 
generally been associated with this smoking history in his 
medical records.  

Other medical records near the time of the veteran's death 
show other serious ailments, including chronic heart and 
other cardiovascular disease.

His service medical records including separation examinations 
show no chronic lung or cardiovascular condition, and such 
are first shown many years after his last period of service.  
Chronic lung problems, including COPD/emphysema are first 
medically shown in about 1978-1979, and chronic heart and 
other cardiovascular problems even later.  The veteran's 
service medical records include references to the occasional 
cold, acute bronchitis, and headaches, but there is no 
mention of any chronic respiratory disability either in 
service or as a result of any of these reported events.  In 
addition, the veteran was treated in service for rheumatic 
fever, but that was without any heart involvement; indeed, 
EKGs from service and for many years thereafter did not 
report any problem, nor was there any suggestion of any other 
heart damage as a result of this acute, treated episode of 
rheumatic fever in 1954.  The excerpts of medical articles 
submitted by the appellant are very general, do not relate 
specifically to the present case, and in fact indicate that 
there are different types of rheumatic fever and that cases 
involving heart damage would be reflected through diagnostic 
tests.  Such is not the case here.

The appellant also contends that the veteran's death was 
caused by cigarette smoking and that nicotine dependence 
started in service.  Her initial claim was filed prior to the 
June 1998 change in law which bars claims for compensation or 
DIC based on use of tobacco products.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2003).  

Under the law in effect prior to June 1998, direct service 
connection may be established for disability shown to result 
from tobacco use during active service.  Moreover, if it is 
shown that the veteran developed nicotine dependence in 
service, and that the nicotine dependence led to a later 
disability, the later disability may be service connected on 
a secondary basis.  To establish direct service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability and tobacco use during active service, as 
distinguished from post-service tobacco use.  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, 
there must be medical evidence of a current disability, 
medical evidence that nicotine dependence arose in service, 
and medical evidence of a relationship between the current 
disability and the nicotine dependence.  VAOGCPREC 2-93 (Jan. 
13, 1993); VAOPGCPREC 19-97 (May 13, 1997); see also Davis v. 
West, 13 Vet. App. 178 (1999).

However, even under prior law, it is not shown that the 
veteran began smoking in service and that he developed 
"nicotine dependence" in service.  See VAOPGCPREC 19-97.  
The appellant, as a layperson, does not have the requisite 
medical expertise to opine as to whether the veteran had 
nicotine dependence or when any such dependence began.  See 
Davis v. West, 13 Vet. App. 184 (1999); Espiritu v. 
Derwinski, 1 Vet. App. 492 (1992).  Additionally, there is no 
evidence that cigarette smoking in service, as distinct from 
many years of post-service smoking, caused or contributed 
substantially or materially to the veteran's death; the 
veteran had a long history of cigarette abuse, and the 
appellant has submitted no competent medical evidence that 
would single out the relatively few years of the veteran's 
active service as having been the cause of smoking-related 
problems.

The appellant also maintains that the veteran was exposed to 
asbestos during service, and that such exposure played a role 
in his death.  She makes this assertion on the basis of the 
veteran's service aboard a ship while in the Navy.  

There are no special statutory or regulatory provisions 
regarding claims for service connection for asbestos-related 
disease.  However, VA has provided adjudicators with some 
guidelines in addressing claims involving asbestos exposure, 
as set forth in Veterans Benefits Administration Manual M21-
1, Part VI,  7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestos requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.

However, there is no support in the record whatsoever for any 
asbestos exposure during the veteran's Navy service.  In 
addition, there is no presumption that a veteran was exposed 
to asbestos in service merely because he served aboard a 
ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub. 
nom Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000 (Apr. 13, 2000).  Asbestos exposure during 
service is not shown; the only references to asbestos 
exposure are from after the veteran's service.

Nor is there radiographic evidence of parenchymal lung 
disease.  While a March 1994 X-ray report indicated that it 
was consistent with asbestosis, no other medical record shows 
any asbestos-related lung disease.   


Thus, the medical evidence shows that chronic lung and 
cardiovascular problems that were involved in the veteran's 
death all appeared many years after service.  The appellant 
has not described any evidence from any competent medical 
authority that would attribute any of these conditions to any 
incident of the veteran's active service, and none of the 
medical records suggest any such relationship.

In sum, the appellant has raised numerous theories in support 
of her claim for service connection for the cause of the 
veteran's death (such as, asbestos exposure, nicotine 
dependence, rheumatic fever residuals, relationship to 
psychiatric and organic conditions).  However, there is no 
competent medical evidence establishing a relationship 
between any of the conditions associated with the veteran's 
cause of death in 1996 and any symptom or diagnosis in his 
active service.

The weight of the credible evidence demonstrates that the 
conditions involved in his death began many years after 
service and were not caused by any incident of service.  The 
fatal conditions were not incurred in or aggravated by 
service, and they were non-service-connected.  A disability 
incurred in or aggravated in service did not cause or 
contribute to the veteran's death, and thus there is no basis 
for service connection for the cause of the veteran's death.  
The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski , 1 Vet. App. 49 (1990).

The Board also notes that educational assistance is available 
to a child or surviving spouse of a veteran who, in the 
context of this issue on appeal, either died of a service-
connected disability or died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability. 38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. § 3.807.

In this case, the Board has determined that the veteran did 
not die of a service- connected disability. The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service- connected 
disability at the time of his death. Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits. 38 U.S.C.A. § 3501(a)(1); 38 
C.F.R. § 3.807.

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case. 
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit. See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). The appeal for DEA benefits must be denied 
as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, are denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



